Citation Nr: 1826086	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  07-11 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative joint disease of the lumbar spine, rated 40 percent disabling from August 21, 2017, and 20 percent disabling prior to that date.

2.  Entitlement to a rating in excess of 20 percent for tear of right medial meniscus with right mild anterior cruciate ligament laxity.  

3.  Entitlement to a rating in excess of 20 percent for tear of right medial meniscus with right mild anterior cruciate ligament laxity and degenerative joint disease (DJD) with limitation of flexion.  

4.  Entitlement to service connection for hearing loss in the right ear.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from November 1985 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in September 2009 as to the claims of increased ratings for the lumbar spine and right knee disabilities.  

In November 2009, the Board denied claims of increased ratings for the lumbar spine and right knee disabilities.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the Board's decision in an August 2011 Memorandum Decision.

The claims of increased ratings for the lumbar spine and right knee disabilities were then remanded by the Board in February 2012 for evidentiary development consistent with the Memorandum Decision.  In an October 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted a 40 percent rating for the lumbar spine and a separate 20 percent rating for the right knee based on limitation of flexion, both effective from August 21, 2017.  The appeal has continued.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993).

Also in the October 2017 rating decision, the AOJ granted service connection for radiculopathy, femoral nerve, right and left lower extremities, and radiculopathy, sciatic nerve, right and left lower extremities.  Each of these four disabilities was assigned a 20 percent rating, effective from August 21, 2017.  The Veteran filed a notice of disagreement with the assigned effective dates and ratings for each of these four disabilities, and subsequent rating decisions have continued the ratings.  The record reflects that the AOJ is currently taking action on these claims; the Board does not have jurisdiction over the claims and they will not be addressed in this decision.  

The Veteran has also perfected an appeal with the issues of service connection listed above, which were denied in a March 2015 rating decision.  The appeals have been merged.  Consistent with the Veteran's general assertion that he has current psychiatric disability due to service, the claim of service connection for PTSD has been characterized as acquired psychiatric disorder to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2012).

As to the increased rating claims, the requested medical examination were obtained, additional treatment records were requested and the matters were readjudicated, so the Board finds the remand directives have been substantially complied with, and the matters again are before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the appeal period, to include the period prior to August 21, 2017, the Veteran's DJD of the lumbar spine has more nearly approximated forward flexion of the thoracolumbar spine limited, functionally, to 30 degrees or less; with no unfavorable ankylosis of the entire thoracolumbar spine or the entire spine or incapacitating episodes shown.

2.  The tear of right medial meniscus with DJD is characterized by ankylosis in flexion between 10 and 20 degrees as of August 26, 2007, and approximates ankylosis between 0 and 10 degrees prior to that date.

3.  The tear of right medial meniscus with right mild anterior cruciate ligament laxity manifests not more than moderate recurrent subluxation and lateral instability.

4.  The Veteran does not have right ear hearing loss for VA purposes.

5.  The Veteran does not have recurrent tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for DJD of the lumbar spine have been met for the period on appeal prior to August 21, 2017; the criteria for a rating in excess of 40 percent have not been met or approximated at any time relevant to the claim.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for a rating of 40 percent and no higher for tear of right medial meniscus with DJD are met for the period on appeal from August 25, 2007, prior to that time, the criteria for a 30 percent rating and no higher are met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5256 (2017).

3.  The criteria for a rating in excess of 20 percent for tear of right medial meniscus with mild anterior cruciate ligament laxity have not been met or approximated at any time relevant to the claim.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2017).

4.  Right ear hearing loss disability was not incurred in or aggravated during service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

5.  Tinnitus was not incurred in or aggravated during service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased ratings

      A.  Law

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

      B.  Lumbar Spine Analysis

The Veteran's lumbar spine is rated 20 percent Diagnostic Code (DC) 5242 prior to August 21, 2017, and 40 percent thereafter pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2017).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1).  Here, objective neurological abnormalities have been rated separately, and are not the subject of this decision.

The rating schedule also includes criteria for evaluating intervertebral disc disease (IVDS) under DC 5243.  However, the record definitively shows that the Veteran has not had any of the requisite incapacitating episodes, and thus DC 5243 is not relevant in this case because it cannot result in a higher evaluation. 

The criteria for a rating in excess of 40 percent are not met or approximated at any time relevant to this claim.  Here, the August 2017 and January 2018 VA spinal examinations reflect that flexion is limited to 30 degrees or less, supporting a 40 percent rating, but there is no unfavorable ankylosis.  

Thus, the critical question is whether, at any time prior to August 21, 2017, a rating in excess of 20 percent is warranted.  The Board finds for the following reasons that the criteria for a 40 percent rating are approximated at all times relevant to the claim, including the period on appeal prior to August 21, 2017.  

The record documents chronic low back pain with flare-ups necessitating frequent epidural injections during the period on appeal.  

While the August 2007 VA examination indicates lumbar flexion from 0 to 45 degrees, the Veteran reported significant pain in the lumbosacral area which limited movement and was subject to flare-ups.  

In his September 2009 credible testimony, the Veteran essentially indicated that his back condition had gotten worse and prompted him to file his claim in 2006.  He noted that his history was characterized by severe limiting and recurring low back pain.  He described his pain and limitations as frequent but episodic.  

Based upon the objective testing, the decision to award the 40 percent rating not before the August 21, 2017, examination is arguably supportable.  However, the Veteran has testified and maintained that that his symptoms were severe and subject to flare-ups throughout the appeal period.  His assertions as to the degree of impairment and episodic nature of the pain and flare-ups support a 40 percent rating at all times relevant to the claim when considered in the context of the 2017 and 2018 examination results.  Treatment records dated within that time period suggest severe limited mobility and ongoing chronic pain.  The 2017 examiner's opinion supports the longstanding nature of the severe impairment.  

Accordingly, the Board finds that the evidence more nearly approximates the 40 percent rating for the entire period on appeal prior to August 21, 2017.  

Appellant is now in receipt of the maximum evaluation for limitation of motion and the evaluation is basically consistent with no appreciable motion.  As such, further discussion of Correia v. MacDonald, 28 Vet. App. 158 (2016) and DeLuca would serve no useful purpose and would not provide for a higher evaluation based upon limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80 (1997). 

Accordingly, the 40 percent rating adequately represents any functional impairment attributable to the disability at all relevant times.  See 38 C.F.R. §§ 4.41, 4.10 (2017).  

For all the foregoing reasons, the preponderance of the evidence is against a rating in excess of 40 percent at any time during the pendency of the claim for this disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

      C.  Right Knee Analysis

The Veteran's right knee is rated 20 percent for moderate lateral instability under DC 5257 effective from prior to the date of claim in February 2006, and 20 percent disabling for limited flexion under DC 5260 from August 21, 2017.  He seeks higher ratings, to include the separate rating for limited flexion to the date of claim in February 2006.  The Board considers these claims all part of the claim for increased right knee rating filed in February 2006.  

The Veteran does not have severe recurrent subluxation or lateral instability required for the next higher rating, a 30 percent rating, under DC 5257.  VA examinations in August 2007, October 2017 and January 2018 reflect no more than moderate lateral instability.  To the extent that the Veteran urges that his instability is more than moderate, his assertions have been considered but are outweighed by the documented findings on examination.  Thus, a rating in excess of 20 percent for instability under DC 5257 is not warranted.  

However, because examiners have noted that there is right knee ankylosis, the right knee is more aptly rated under the criteria for ankylosis (DC 5256) than limited flexion and or extension (DCs 5260, 5261).  Under DC 5256, a rating of 30 percent is warranted for favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Ankylosis in flexion between 10 and 20 degrees warrants a rating of 40 percent.  A 50 percent rating is warranted for ankylosis in flexion between 20 and 45 degrees; a 60 percent rating is warranted for extremely unfavorable ankylosis or ankylosis in flexion at an angle of 45 degrees or more.  Ankylosis is noted in the October 2017 and January 2018 examination reports.  Also, the August 2007 examination report notes flexion contracture of the right knee with inability to fully extent the right knee, minus 5 degrees.  

The Board finds that the criteria for a 40 percent rating but no higher are shown in the October 2017 and January 2018 examination reports, with ankylosis between 10 and 20 degrees.  The Veteran has described a fairly constant level of limitation of the right knee throughout the appeal period.  For that reason, the Board finds that the rating can be assigned effective the day following the August 2007 examination, that being August 26, 2007.  Prior to that date, the criteria for a 30 percent rating and no higher under DC 5256 are more nearly approximated based on the documented degrees reported on that examination.  

Evaluation of a knee disability under DC's 5257 and 5260 or 5261 does not, as a matter of law, preclude separate evaluation of a meniscal disability of same knee under DC 5258 or 5259, and vice versa.  See Lyles v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1704.  Here, a rating under 5259 is denied as there was no removal of semilunar cartilage.  Additionally, while the Veteran has frequent episodes of pain and locking attributed to his semilunar cartilage, he has been found not to have frequent episodes of effusion into the joint.  Therefore, the criteria for a 20 percent rating under DC 5258 are not met.  

VA also must be mindful of the amputation rule, 38 C.F.R. § 4.68.  The highest rating for amputation in the middle or lower third of the thigh is 60 percent.  The combined ratings for disabilities of an extremity shall not exceed the rating for the amputation at the elective level were amputation to be performed.  38 C.F.R. § 4.68.  

Consistent with DeLuca, the Board has considered the Veteran's functional impairment in assessing the limitation of motion in this claim, considering flare-ups and painful motion, weakness, premature or excess fatigability, and incoordination, but they do not result in additional disability beyond that assigned in this claim.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

II.  Service connection-right ear hearing loss and tinnitus

Service connection requires a current disability.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  There must be competent evidence of current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

These two claims must be denied because the Veteran does not have current disability.  The March 2015 VA audiology examination shows normal hearing.  The audiogram results did not meet the minimum threshold for hearing loss disability set forth at 38 C.F.R. § 3.385, and the examiner found normal hearing.  He also noted no permanent positive threshold shift at service separation.  Additionally, the Veteran denied recurrent tinnitus in the March 2015 examination.  

Treatment records do not show right ear hearing loss disability for VA purposes or reports of recurrent tinnitus.

To the extent that the Veteran urges he has right ear hearing loss and tinnitus, his assertions are outweighed by the clinical results showing no such disabilities are present.  The weight of the competent evidence compels the conclusion that there is no current disability.

Due to the absence of proof of a present disability, there is no valid claim for service connection.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 

The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C. § 5107 (b).


ORDER

For the period on appeal prior to August 21, 2017, a 40 percent rating, and no higher, is granted for DJD of the lumbar spine, subject to the laws governing the award of monetary benefits.  

For the period from August 25, 2007, a 40 percent rating, and no higher, is granted for the tear of right medial meniscus with DJD; prior to that date a 30 percent rating and no higher is granted, subject to the laws governing the award of monetary benefits.  

A rating in excess of 20 percent for tear of right medial meniscus with right mild anterior cruciate ligament laxity is denied.  

Service connection for right ear hearing loss disability is denied.

Service connection for tinnitus is denied.


REMAND

Acquired psychiatric disorder to include PTSD

Additional mental health examination is warranted in order to determine whether any current mental health disability is due to service.  The Veteran was examined in March 2015 and found to have some symptoms of PTSD but not an actual diagnosis of PTSD.  The diagnosis was unspecified depressive disorder less likely than not due to military service.  The Veteran urges that he should be afforded a new examination, as the only one of record is inadequate.  He feels that the examiner did not understand his situation.  He argues that his mental health circumstances have worsened since his VA examination in 2015.  He has been undergoing additional mental health counseling and treatment and that he believes he now has PTSD or mental health disorder due to his experiences in Panama during Operation Just Cause.  

Under the circumstances, the Board finds that the Veteran should be afforded an additional examination to assess his claim for acquired psychiatric disability to include PTSD, as the prior examination is inadequate giving the worsening mental health alleged by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination by an examiner with sufficient expertise to determine the etiology of all psychiatric disorders present during the period of the claim.  The claims folder must be made available to and reviewed by the examiner.  For purposes of this examination, the Veteran is presumed to be a reliable historian.

With respect to each psychiatric disorder found to be present during the pendency of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the disorder is etiologically related to the Veteran's active service.  

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  After conducting any additional development deemed necessary, readjudicate the claim.  If the claim remains denied, the Veteran should be provided with a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


